DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 8/13/2020.
Claims 1-10, 12, 14, 16-25, 27, and 32 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 14, 16-18, 22, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2015/0003301 A1; hereafter HE).


With respect to claim 1, HE discloses a method of determining uplink and downlink transmission configuration, applied to a User Equipment (UE) (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12), comprising:
determining a correspondence relationship between a start position of uplink and downlink transmission period and a start position of radio frame, based on uplink and downlink transmission configuration parameters (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9) configured by a base station (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12),
wherein the uplink and downlink transmission configuration parameters comprise one set of uplink and downlink transmission configuration parameters or two sets of uplink and downlink transmission configuration parameters, and each set of uplink and downlink transmission configuration parameters comprises an uplink and downlink transmission period (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9).


With respect to claim 2, HE further discloses 2. (original) The method according to claim 1, wherein in the case that the uplink and downlink transmission configuration parameters comprise one set of uplink and downlink transmission configuration parameters, a length of a radio frame is capable of including K complete uplink and downlink transmission periods, wherein K is a positive integer (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9);
the determining the correspondence relationship between the start position of uplink and downlink transmission period and the start position of radio frame comprises:
FIG. 3; paragraphs [0028], [0047], [0063]).


With respect to claim 3, HE further discloses 3. (original) The method according to claim 1, wherein in the case that the uplink and downlink transmission configuration parameters comprise two sets of uplink and downlink transmission configuration parameters, an uplink and downlink transmission period in a first set of uplink and downlink transmission configuration parameters is X, an uplink and downlink transmission period in a second set of uplink and downlink transmission configuration parameters is Y (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9), and the uplink and downlink transmission periods in the two sets of uplink and downlink transmission configuration parameters constitute a combined period X+Y for transmission, and a length of a radio frame is capable of including A complete combined periods, wherein A is a positive integer (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9);

the determining the correspondence relationship between the start position of uplink and downlink transmission period and the start position of radio frame comprises:
determining that a start position of a first combined period of the A combined periods is aligned with a start position of the radio frame (FIG. 3; paragraphs [0028], [0047], [0063]).





With respect to claim 7, HE further discloses 7. (original) The method according to claim 1, wherein in the case that the uplink and downlink transmission configuration parameters comprise one set of uplink and downlink transmission configuration parameters, the determining the correspondence relationship between the start position of uplink and downlink transmission period and the start position of radio frame comprises (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9):
acquiring a number of a predefined and aligned radio frame, wherein a start position of the radio frame corresponding to the number is aligned with a start position of the uplink and downlink transmission period (FIG. 3; paragraphs [0028], [0047], [0063]).



With respect to claim 9, HE further discloses 9. (original) The method according to claim 1, wherein in the case that the uplink and downlink transmission configuration parameters comprise one set of uplink and downlink transmission configuration parameters, the determining the correspondence relationship between the start position of uplink and downlink transmission period and the start position of radio frame comprises (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9):
FIG. 3; paragraphs [0028], [0047], [0063]).



With respect to claim 14, HE further discloses a method of configuring uplink and downlink transmission, applied to a base station (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12), comprising:
sending a number of an aligned radio frame (FIG. 3; paragraphs [0028], [0047], [0063]), in the case that uplink and downlink transmission configuration parameters configured by the base station comprise one set of uplink and downlink transmission configuration parameters, wherein a start position of the radio frame corresponding to the number is aligned with a start position of an uplink and downlink transmission period (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9).


With respect to claim 16, HE discloses a User Equipment (UE) (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12), comprising:
a processor (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12), configured to determine a correspondence relationship between a start position of uplink and downlink transmission period and a start position of radio frame, based on uplink and downlink transmission configuration parameters (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9) configured by a base station (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12),
FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9).


With respect to claim 17, HE further discloses 17. (original) The UE according to claim 16, wherein the processor is further configured to:
in the case that the uplink and downlink transmission configuration parameters comprise one set of uplink and downlink transmission configuration parameters, a length of a radio frame is capable of including K complete uplink and downlink transmission periods (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9),
determine that a start position of a first uplink and downlink transmission period of the K uplink and downlink transmission periods is aligned with a start position of the radio frame, wherein K is a positive integer (FIG. 3; paragraphs [0028], [0047], [0063]).


With respect to claim 18, HE further discloses 18. (original) The UE according to claim 16, wherein the processor is further configured to:
in the case that the uplink and downlink transmission configuration parameters comprise two sets of uplink and downlink transmission configuration parameters, an uplink and FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9),
determine that a start position of a first combined period of the A combined periods is aligned with a start position of the radio frame, wherein A is a positive integer (FIG. 3; paragraphs [0028], [0047], [0063]).


With respect to claim 22, HE further discloses 22. (original) The UE according to claim 16, wherein the processor is further configured to: in the case that the uplink and downlink transmission configuration parameters comprise one set of uplink and downlink transmission configuration parameters (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9),
FIG. 3; paragraphs [0028], [0047], [0063]).




With respect to claim 32, HE further discloses a base station (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12), comprising a memory, a processor and a computer program stored in the memory and executable on the processor (UE in FIG. 1; Node, LPN in FIG. 1; memory, processor in FIG. 12), wherein the processor executes the computer program to perform the method of configuring uplink and  downlink transmission (FIG. 4; FIG. 5B; FIG. 7B; FIG. 8; 910, 920, 930 in FIG. 9) according to claim 14.


Allowable Subject Matter
Claims 4-6, 8, 10, 12, 19-21, 23, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 26, 2022